On Petition foe a Rehearing.
Niblack, J.
— In an elaborate and exhaustive petition for a rehearing the appellant challenges the correctness of our •opinion in this case, announced as above, in several respects, lie first complains that he is held responsible for the arrears of pay and pension money received by his principal, because of his principal’s failure to include those sums in his report ■of assets in his hands, and then again for the same monéys invested in the Morgan county land, reiterating- the argument contained in- his original brief, that the investment in that land constituted the only real conversion of the moneys in question, and that the defalcation thereby created was substantially reimbursed by the sale of the land.
But we can not infer from the finding of the court, that the arrears of pay and pension money, unaccounted for, were invested in the Morgan county land. Brown, the guardian, had •other moneys in his hands arising from the sale of lands and for arrears of pay reported to the proper court, which may have supplied the indefinite and unnamed amount of the wards’ money put into that land.
The appellant does not controvert our position, that, under the circumstances, the failure of Brown to report a part of the arrears of pay and the pension money he had received, was a conversion by him of the moneys not reported, insist*222ing only that the conversion, of which Brown was thus guilty, was merged in the conversion resulting from the investment in the Morgan county land, and reimbursed as herein above-stated.
This argument rests upon the assumption that all the money •not accounted for was put into the land, as well as that all the money of the wards so put in was recovered back, principal and interest,, by the enforcement of a lien on the land.
As we have already intimated, no inference can be properly drawn from the facts as found by the court that will sustain either branch of that assumption. When Brown expressly failed to account for a part of the moneys which had come into his hands, his liability on his bond for the sums so unaccounted for became,fixed, and for the purposes of this case- it is not material to enquire what he otherwise may have doné with the same moneys, except to ascertain whether they still remain unaccounted for.
For the reasons given it has not been shown that the particular funds concealed in this case have ever been made good, in any way, to the relator’s wards. Pension money received by a guardian from the United States Government is more strictly guarded than moneys received by him from other sources. Brown’s conversion of the pension money constituted a crime as well as a legal liability. R. S. U. S., sec. 4783.
The appellant next complains that all the omissions and uncertainties apparent upon the face of the special finding made by the court have not been counted in his favor as they ought to have been; that, so counting these omissions and uncertainties, he is entitled to judgment upon the special finding. But the omissions and uncertainties of which the appellant claims the benefit have reference mainly to matters occurring after his release from the bond in judgment, and, as we construe them, do not cast any obscurity upon the facts connected with Brown’s concealment of most of the money received by him- from the United States Government while .that bond was in force.
*223While the case made by the special finding is not in all respects a satisfactory one, we are unable to come to any conclusion different from that at which we arrived at the former hearing.
The petition for a rehearing is, consequently, overruled..